Woods, C. J.,
delivered the opinion of the court.
It is agreed by all parties interested herein that, on the 18th day of July, 1888, appellants obtained judgment in Hinds circuit *199court against J. B. Boss, J. C. Boss, and E. Beed, and that the same was duly enrolled in said county on the 19th day of July, 1888. That on the 19th day of July, 1888, the Schwab Clothing Co., and Flash, Preston & Co. also obtained judgments against the same parties, Boss, Boss, and Beed, in said circuit court, and that the same were likewise duly enrolled in the county of their rendition. It is further agreed that The Schwab Clothing Co., and Flash, Preston, & Co. had abstracts of their said judgments duly enrolled in Claiborne county prior to the enrollment of the abstract of appellant’s judgment, and that executions in the three cases were placed in the hands of the sheriff of Claiborne county on the same day, and that he levied 'these executions in the order of their enrollment in this county, and made sale of certain lands thereunder.
The proceeds of such sale being insufficient to satisfy all these judgments, motion was made by appellants for a rule on the sheriff of Claiborne county requiring him to apply the money in his hands, arising from such sale, to the satisfaction of the demand of the Hamilton-Brown Shoe Company first, and the balance, if any, to the demands of the other judgment creditors named. This motion was denied in the court below, and the sheriff of Claiborne county was directed to apply the funds in his hands to the payment of the judgments in the order of their enrollment in his county.
“The lien of a judgment depends on the statute regulating it. It exists or not, as the statute declares.” Bergen v. The State, 58 Miss. 627, section 1738, code of 1880, declares that no judgment shall be a lien upon property situated out of the county in which the judgment was rendered, until a proper abstract of such judgment shall be filed in the office of the clerk of the circuit court of the county in which such property may be situated, and, after enrollment, the judgment shall be a lien upon a defendant’s property in such county.
The statute bears its own construction upon its own face. There is no judgment lien outside the county in which the judgment is rendered until the abstract of such judgment has been filed and enrolled in the other county in which defendant may have property. Priority in rendition, as in the ease before us, has no determining *200effect: the date of the filing and enrollment of the abstract of the judgment in Claiborne county is the controlling and conclusive consideration in the determination of the sole point before us.
The judgment of the court below is in conformity to this view, and is therefore,

Affirmed.